                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 1 of 19




                                                                                   1 Steven P. Warner (SBN 159404)
                                                                                   2 REED SMITH LLP
                                                                                     355 South Grand Avenue, Suite 2900
                                                                                   3 Los Angeles, CA 90071-1514
                                                                                   4 Telephone: +1 213 457 8000
                                                                                     Facsimile: +1 213 457 8080
                                                                                   5 Email: swarner@reedsmith.com
                                                                                   6
                                                                                      Attorneys for Defendant
                                                                                    7 Synchrony Bank
                                                                                    8
                                                                                                           UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                OAKLAND DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
                                                                                        JAKUB MADEJ,                                  Case No. 4:21-cv-02713-YGR
REED SMITH LLP




                                                                                   13
                                                                                                           Plaintiff,                 DEFENDANT SYNCHRONY
                                                                                   14                                                 BANK’S NOTICE OF MOTION AND
                                                                                   15         vs.                                     MOTION TO DISMISS FOR
                                                                                                                                      IMPROPER VENUE, OR IN THE
                                                                                   16                                                 ALTERNATIVE MOTION TO
                                                                                        SYNCHRONY BANK,
                                                                                   17                                                 TRANSFER VENUE UNDER 28
                                                                                                           Defendant.                 U.S.C. § 1404(a), OR IN THE
                                                                                   18                                                 ALTERNATIVE MOTION FOR
                                                                                   19                                                 STAY PENDING RESOLUTION OF
                                                                                                                                      OTHER LITIGATION;
                                                                                   20                                                 MEMORANDUM OF LAW
                                                                                   21
                                                                                                                                      Date:    September 7, 2021
                                                                                   22                                                 Time:    2:00 p.m.
                                                                                   23                                                 Place:   Courtroom 1- 4th Floor
                                                                                                                                      Judge:   Hon. Yvonne Gonzalez Rogers
                                                                                   24
                                                                                   25                                                 Compl. Filed: April 15, 2021

                                                                                   26
                                                                                   27
                                                                                   28    DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                        VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 2 of 19




                                                                                    1 TO JAKUB MADEJ, PLAINTIFF PRO SE:
                                                                                    2         PLEASE TAKE NOTICE THAT on September 7, 2021, at 2:00 p.m., or as soon
                                                                                    3 thereafter as counsel may be heard, before the Honorable Yvonne Gonzalez Rogers,
                                                                                    4 located in Courtroom 1- 4th Floor, 1301 Clay Street, Oakland, CA 94612, Defendant
                                                                                    5 Synchrony Bank (“Synchrony”) will and hereby does move this Court for entry of an
                                                                                    6 order dismissing this case for improper venue, or transferring this case to the United
                                                                                    7 States District Court for the Eastern District of New York, or an order staying this matter
                                                                                    8 until resolution of the lawsuit proceeding in the Eastern District of New York.
                                                                                    9         This Motion seeks an order dismissing this matter for improper venue, or
                                                                                   10 alternatively, transferring this case under 28 U.S.C. § 1404(a) because two duplicative
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 actions involve the same parties and same issues are pending before two federal courts.
                                                                                   12         This Motion also seeks, in the event the Court declines to dismiss or transfer, an
REED SMITH LLP




                                                                                   13 immediate stay of all proceedings, pending a decision being rendered in the Eastern
                                                                                   14 District of New York lawsuit, which substantially involves the same parties and the
                                                                                   15 same issues. Defense counsel met and conferred with Plaintiff on June 23, 2021,
                                                                                   16 requesting that Plaintiff dismiss this matter due to improper venue, or consent to transfer
                                                                                   17 the matter to a more appropriate venue. Plaintiff refused. After the recent hearing with
                                                                                   18 the Court on July 27, 2021, the Court directed the parties to again meet and confer on
                                                                                   19 the issue of venue. Defense counsel conferred with Plaintiff the next day, July 28, 2021,
                                                                                   20 requesting that Plaintiff stipulate to dismiss, transfer, or stay this matter. Plaintiff again
                                                                                   21 refused and this Motion follows.
                                                                                   22         The Motion is based on this Notice of Motion and Motion, the accompanying
                                                                                   23 memorandum of law, the declaration of Angel Nayman and exhibits thereto, the
                                                                                   24 Proposed Order, all of the pleadings, files, and records in this proceeding, all other
                                                                                   25 matters of which the Court may take judicial notice, and any argument or evidence that
                                                                                   26 may be presented to or considered by the Court prior to ruling.
                                                                                   27
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 3 of 19




                                                                                   1          DATED:                           REED SMITH LLP
                                                                                   2                                           By: /s/ Steven Warner
                                                                                   3                                               Steven P. Warner
                                                                                                                                   REED SMITH LLP
                                                                                   4                                               Attorneys for Defendant
                                                                                   5                                               Synchrony Bank
                                                                                   6
                                                                                   7
                                                                                   8
                                                                                   9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                              Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 4 of 19




                                                                                    1                                                TABLE OF CONTENTS
                                                                                    2                                                                                                                                 Page
                                                                                    3 INTRODUCTION ......................................................................................................... 1
                                                                                    4 FACTUAL AND PROCEDURAL BACKGROUND .................................................. 1
                                                                                    5
                                                                                      LEGAL STANDARDS ................................................................................................. 2
                                                                                    6
                                                                                      I.  Dismissal for Improper Venue ............................................................................ 2
                                                                                    7
                                                                                    8 II. Transfer to More Appropriate Venue .................................................................. 3

                                                                                    9 ARGUMENT ................................................................................................................. 5
                                                                                   10 I.         This Case Should Be Dismissed Because Venue is Not Proper in this
                                                                                                 District ................................................................................................................. 5
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12 II.        Alternatively, This Matter Should be Transferred to the Eastern
                                                                                                 District of New York ........................................................................................... 6
REED SMITH LLP




                                                                                   13
                                                                                   14 III.       The Interests of Justice Favor the Eastern District of New York ....................... 6

                                                                                   15            A.        Local Interest in the Controversy .............................................................. 6
                                                                                   16            B.        The Ninth Circuit’s “First-To-File” Rule Justifies a Transfer to the
                                                                                   17                      Eastern District of New York.................................................................... 7

                                                                                   18 IV.        Plaintiff’s Choice of Forum Is Entitled to Only Minimal
                                                                                                 Consideration ....................................................................................................... 8
                                                                                   19
                                                                                   20 V.         Convenience of the Witnesses ............................................................................. 9

                                                                                   21 VI.        Transferring This Case Would Not Prejudice Plaintiff ..................................... 10
                                                                                   22 VII. Alternatively, This Matter Should Be Stayed Until Resolution of the
                                                                                   23      New York Lawsuit ............................................................................................ 10
                                                                                   24 CONCLUSION ............................................................................................................ 11
                                                                                   25
                                                                                   26
                                                                                   27                                                                  –i–
                                                                                          DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28    VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                                ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                        MEMORANDUM OF LAW
                                                                                                                           4:21-cv-02713-YGR
                                                                                               Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 5 of 19




                                                                                    1
                                                                                                                                  TABLE OF AUTHORITIES
                                                                                    2
                                                                                    3                                                                                                                         Page(s)

                                                                                    4 Cases
                                                                                    5 Alltrade, Inc. v. Uniweld Products, Inc.,
                                                                                    6    946 F.2d 622 (9th Cir. 1991) ........................................................................... 4, 7, 11

                                                                                    7 Atlantic Marine Const. Co., Inc. v. United States District Court,
                                                                                         571 U.S. 49 (2013)..................................................................................................... 3
                                                                                    8
                                                                                    9 Barapind v. Reno,
                                                                                         225 F.3d 1100 (9th Cir. 2000) ................................................................................... 7
                                                                                   10
                                                                                      Barnes & Noble, Inc. v. LSI Corp.,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                         823 F. Supp. 2d 980 (N.D. Cal. 2011) ....................................................................... 4
                                                                                   12
                                                                                      Church of Scientology of Calif. v. U.S. Dept. of Army,
REED SMITH LLP




                                                                                   13    611 F.2d 738 (9th Cir. 1979) ................................................................................. 4, 7
                                                                                   14
                                                                                      CMAX, Inc. v. Hall,
                                                                                   15    300 F.2d 265 (9th Cir. 1962) ............................................................................. 10, 11
                                                                                   16 Cohn v. Oppenheimer Funds, Inc.,
                                                                                   17   No. 09-cv-1656, 2009 WL 3818365 (S.D. Cal. Nov. 12, 2009) ............................... 6

                                                                                   18 Critters of the Cinema, Inc. v. Nestle Purina Petcare Co.,
                                                                                         No. 16-cv-0123-AWI-JLT, 2016 WL 2990619 (E.D. Cal. May 24,
                                                                                   19
                                                                                         2016) ...................................................................................................................... 6, 9
                                                                                   20
                                                                                      Ctr. for Biological Diversity v. Kempthorne,
                                                                                   21    No. 08-cv-1139, 2008 WL 4543043 (N.D. Cal. Oct. 10, 2008)................................ 4
                                                                                   22
                                                                                      Decker Coal v. Commonwealth Edison Co.,
                                                                                   23    805 F.2d 834 (9th Cir. 1986) ..................................................................................... 6
                                                                                   24 Fed Sav. & Loan Ins. Corp. v. Molinaro,
                                                                                   25   889 F.2d 899 (9th Cir. 1989) ................................................................................... 11
                                                                                   26
                                                                                   27                                                                – ii –
                                                                                          DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28    VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                                ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                        MEMORANDUM OF LAW
                                                                                                                           4:21-cv-02713-YGR
                                                                                               Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 6 of 19




                                                                                    1                                             TABLE OF AUTHORITIES
                                                                                    2                                                    (Cont.)
                                                                                                                                                                                                                   Page
                                                                                    3
                                                                                    4 Gemini Capital Group v. Yap Fishing Corp.,
                                                                                        150 F.3d 1088 (9th Cir. 1998) ................................................................................... 8
                                                                                    5
                                                                                      Horne v. Nissan N. Am., Inc.,
                                                                                    6
                                                                                        No. 17-cv-00436-MCE-DB, 2018 WL 746467 (E.D. Cal. Feb. 6,
                                                                                    7   2018) .......................................................................................................................... 3
                                                                                    8 Jones v. GNC Franchising, Inc.,
                                                                                    9    211 F.3d 495 (9th Cir. 2000) ..................................................................................... 3

                                                                                   10 Kaia Foods, Inc. v. Beallafiore,
                                                                                          70 F.Supp.3d 1178 (N.D. Cal. 2014) ......................................................................... 2
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12 Landis v. N. Am. Co.,
                                                                                          299 U.S. 248 (1936)........................................................................................... 10, 11
REED SMITH LLP




                                                                                   13
                                                                                      In re LimitNone, LLC,
                                                                                   14
                                                                                          551 F.3d 572 (7th Cir. 2008) ..................................................................................... 5
                                                                                   15
                                                                                      Lou v. Belzberg,
                                                                                   16     834 F.2d 730 (9th Cir. 1987) ..................................................................................... 9
                                                                                   17
                                                                                      Murphy v. Schneider Nat’l, Inc.,
                                                                                   18     362 F.3d 1133 (9th Cir. 2004) ................................................................................... 3
                                                                                   19 Nakash v. Marciano,
                                                                                   20   882 F.2d 1411 (9th Cir. 1989) ................................................................................... 7
                                                                                   21 Owner-Operator Indep. Drivers Ass’n v. C.R. England, Inc.,
                                                                                         No. 02-cv-5664-AWI-SMS, 2002 WL 32831640 (E.D. Cal. Aug. 19,
                                                                                   22
                                                                                         2002) .......................................................................................................................... 6
                                                                                   23
                                                                                      Piedmont Label Co. v. Sun Garden Packing Co.,
                                                                                   24    598 F.2d 491 (9th Cir. 1979) ..................................................................................... 2
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                          DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28    VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                                ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                        MEMORANDUM OF LAW
                                                                                                                           4:21-cv-02713-YGR
                                                                                              Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 7 of 19




                                                                                    1                                            TABLE OF AUTHORITIES
                                                                                    2                                                   (Cont.)
                                                                                                                                                                                                                Page
                                                                                    3
                                                                                    4 Pringle v. Gentry,
                                                                                         No. 2:17-cv-02206-TLN-AC, 2018 WL 3702313 (E.D. Cal. Aug. 2,
                                                                                    5    2018) ................................................................................................................ 8, 9, 10
                                                                                    6
                                                                                      Ross v. U.S. Bank Nat’l Ass’n,
                                                                                    7   542 F. Supp. 2d 1014 (N.D. Cal. 2008) ................................................................. 4, 7
                                                                                    8 Rubio v. Monsanto Co.,
                                                                                    9   181 F. Supp. 3d 746 (C.D. Cal. 2016) ....................................................................... 9

                                                                                   10 Sinochem Int’l Co. v. Malay Int’s Shipping Corp.,
                                                                                          549 U.S. 422 (2007)............................................................................................... 4, 5
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12 Sparling v. Hoffman Constr. Co., Inc.,
                                                                                          964 F.2d 635 (9th Cir. 1988) ..................................................................................... 4
REED SMITH LLP




                                                                                   13
                                                                                      Stewart Org. Inc. v. Ricoh Corp.,
                                                                                   14
                                                                                          487 U.S. 22 (1988)..................................................................................................... 4
                                                                                   15
                                                                                      In re TS Tech USA Corp.,
                                                                                   16     551 F.3d 1315 (Fed. Cir. 2008) ................................................................................. 9
                                                                                   17
                                                                                      Van Dusen v. Barrack,
                                                                                   18     376 U.S. 612 (1964)................................................................................................... 3
                                                                                   19 Statutes
                                                                                   20
                                                                                      28 U.S.C. § 1391(b) .................................................................................................... 2, 5
                                                                                   21
                                                                                      28 U.S.C. § 1404(a) ........................................................................................................ 3
                                                                                   22
                                                                                      Other Authorities
                                                                                   23
                                                                                   24 Wright & Miller, Fed. Prac. & Proc. § 3848 (4th ed. 2018)........................................... 8
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                          DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28    VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                                ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                        MEMORANDUM OF LAW
                                                                                                                           4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 8 of 19




                                                                                    1                                    INTRODUCTION
                                                                                    2         Plaintiff, is a pro se individual, who has filed two lawsuits related to delinquent
                                                                                    3 credit card accounts owned and serviced by Synchrony. Plaintiff originally filed a
                                                                                    4 lawsuit in the Eastern District of New York against Synchrony, improperly named as
                                                                                    5 Synchrony Financial, (the “First Lawsuit”) seeking to recover for alleged violations of
                                                                                    6 the Telephone Consumer Protection Act (the “TCPA”). After filing the First Lawsuit,
                                                                                    7 Plaintiff filed the instant lawsuit against PayPal, Inc., purportedly a California company,
                                                                                    8 (the “Second Lawsuit”) also alleging violations of the TCPA as related to another
                                                                                    9 account branded PayPal Credit, but owned and serviced by Synchrony. Plaintiff
                                                                                   10 subsequently agreed to dismiss PayPal and substitute Synchrony Bank as the proper
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 party defendant in that matter. The allegations of this Second Lawsuit, are nearly
                                                                                   12 identical to the First Lawsuit. The only connection the Second Lawsuit had to this
REED SMITH LLP




                                                                                   13 District is the former defendant’s purported presence in California. Now that PayPal
                                                                                   14 has been voluntarily dismissed from the Second Lawsuit, this District has no connection
                                                                                   15 whatsoever to the parties, any witnesses, the alleged calls at issue, or any other claims.
                                                                                   16 As such, for judicial economy and to avoid inconsistent results, it makes sense to
                                                                                   17 dismiss the Second Lawsuit for lack of jurisdiction, or in the alternative to transfer its
                                                                                   18 venue so the matters can be consolidated. If the Court declines either request, then
                                                                                   19 Synchrony seeks a stay of the Second Lawsuit pending resolution of the First Lawsuit.
                                                                                   20                  FACTUAL AND PROCEDURAL BACKGROUND
                                                                                   21         Relevant here, Synchrony’s records reflect two credit card accounts in Plaintiff’s
                                                                                   22 name owned and serviced by Synchrony. The first is a PayPal Credit branded credit
                                                                                   23 card account ending in 3124 (the “PayPal Account”) and the second is an Ebay
                                                                                   24 MasterCard branded credit card account ending in 6459 (the “eBay Account”;
                                                                                   25 collectively the PayPal Account and the eBay Account will be referred to as the
                                                                                   26 “Accounts”). Declaration of Angel Nayman in Support of Motion to Dismiss, Transfer,
                                                                                   27                                            –1–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                            Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 9 of 19




                                                                                    1 or Stay (“Nayman Decl.”), ¶¶ 6(a-b). Eventually, the Accounts’ balances went into
                                                                                    2 arrears and Synchrony contacted Plaintiff to seek collection of those balances. Id. ¶ 7.
                                                                                    3 Some of these calls are alleged to have been received in New York. NY ECF 1, ¶ 6
                                                                                    4 (First Lawsuit Complaint).
                                                                                    5         On April 6, 2021, Plaintiff filed the First Lawsuit under Case No.: 1:21-cv-01894
                                                                                    6 (WFK) (SJB) alleging violations of the TCPA. NY ECF 1. On April 15, 2021, Plaintiff
                                                                                    7 filed the Second Lawsuit again alleging violations of the TCPA. ECF 1. Both lawsuits
                                                                                    8 allege that the calls began on the same date, November 17, 2020.
                                                                                    9         Both the First Lawsuit and Second Lawsuit share common issues of law and fact.
                                                                                   10 ECF 1 and NY ECF 1. Both lawsuits allege violations of the TCPA based on telephone
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 calls made to Plaintiff starting on November 17, 2020 allegedly without Plaintiff’s
                                                                                   12 consent. ECF 1, p. 1; NY ECF 1, p. 1. While the Second Lawsuit makes no mention
REED SMITH LLP




                                                                                   13 of the location in which the telephone calls were received, the First Lawsuit expressly
                                                                                   14 alleges that Plaintiff received the telephone calls in the State of New York. NY ECF 1,
                                                                                   15 ¶ 6 (“phone calls were received in this District”).
                                                                                   16                                    LEGAL STANDARDS
                                                                                   17 I.      Dismissal for Improper Venue
                                                                                   18         Venue of a civil case is proper in:
                                                                                   19
                                                                                              (1) a judicial district in which any defendant resides, if all defendants are
                                                                                   20         residents of the State in which the district is located; (2) a judicial district in which
                                                                                   21         a substantial part of the events or omissions giving rise to the claim occurred, or
                                                                                              a substantial part of property that is the subject of the action is situated; or (3) if
                                                                                   22         there is no district in which an action may otherwise be brought as provided in
                                                                                   23         this section, any judicial district in which any defendant is subject to the court’s
                                                                                              personal jurisdiction with respect to such action.”
                                                                                   24
                                                                                              28 U.S.C. § 1391(b). Once a defendant has raised the improper venue issue by
                                                                                   25
                                                                                        motion, the burden of sustaining venue rests with the plaintiff. See Piedmont Label Co.
                                                                                   26
                                                                                      v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979); Kaia Foods, Inc. v.
                                                                                   27                                      –2–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                            Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 10 of 19




                                                                                    1 Beallafiore, 70 F.Supp.3d 1178, 1183 (N.D. Cal. 2014) (“Plaintiff bears the burden of
                                                                                    2 showing that venue is proper.”). A court may consider evidence outside the pleadings
                                                                                    3 when determining a Rule 12(b)(3) motion. Murphy v. Schneider Nat’l, Inc., 362 F.3d
                                                                                    4 1133, 1137 (9th Cir. 2004). Pursuant to 28 U.S.C. § 1406(a), “[t]he district court of a
                                                                                    5 district in which is filed a case laying venue in the wrong division or district shall
                                                                                    6 dismiss, or if it be in the interest of justice, transfer such case to any district or division
                                                                                    7 in which it could have been brought.”
                                                                                    8 II.     Transfer to More Appropriate Venue
                                                                                    9         “For the convenience of the parties and witnesses, in the interest of justice, a
                                                                                   10 district court may transfer any civil action to any other district or division where it might
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 have been brought.” 28 U.S.C. § 1404(a). District courts have discretion under
                                                                                   12 Section 1404(a) to consider both the convenience of the parties and various public
REED SMITH LLP




                                                                                   13 factors. See Atlantic Marine Const. Co., Inc. v. United States District Court, 571 U.S.
                                                                                   14 49, 62 (2013). Overall, the “purpose of this rule is to ‘prevent waste in time, energy
                                                                                   15 and money’ and ‘to protect litigants, witnesses and the public against unnecessary
                                                                                   16 inconvenience and expense.’” Horne v. Nissan N. Am., Inc., No. 17-cv-00436-MCE-
                                                                                   17 DB, 2018 WL 746467, at *2 (E.D. Cal. Feb. 6, 2018) (quoting Van Dusen v. Barrack,
                                                                                   18 376 U.S. 612, 616 (1964)). The decision whether to transfer an action is addressed to
                                                                                   19 the district court’s discretion. Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th
                                                                                   20 Cir. 2000).
                                                                                   21         When deciding a motion to transfer venue under Section 1404(a), courts first
                                                                                   22 determine whether the case could have been brought in the transferee forum and then
                                                                                   23 consider the convenience of the parties and witnesses and the interests of justice.
                                                                                   24 28 U.S.C. § 1404(a). Courts look to several factors to determine where the interests of
                                                                                   25 justice and convenience lie, including: (1) plaintiff’s choice of forum; (2) convenience
                                                                                   26 of the parties; (3) convenience of the witnesses; (4) ease of access to the evidence;
                                                                                   27                                              –3–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 11 of 19




                                                                                    1 (5) familiarity of each forum with the applicable law; (6) feasibility of consolidation of
                                                                                    2 other claims; (7) any local interest in the controversy; and (8) the relative court
                                                                                    3 congestion and time to trial in each forum. Barnes & Noble, Inc. v. LSI Corp., 823 F.
                                                                                    4 Supp. 2d 980, 993 (N.D. Cal. 2011). “No single factor is dispositive, and a district court
                                                                                    5 has broad discretion to adjudicate motions for transfer on a case-by-case basis.” Ctr.
                                                                                    6 for Biological Diversity v. Kempthorne, No. 08-cv-1139, 2008 WL 4543043, at *2
                                                                                    7 (N.D. Cal. Oct. 10, 2008) (citing Stewart Org. Inc. v. Ricoh Corp., 487 U.S. 22, 29
                                                                                    8 (1988)); Sparling v. Hoffman Constr. Co., Inc., 964 F.2d 635, 639 (9th Cir. 1988).
                                                                                    9         It is well recognized that in “the Ninth Circuit, the principles of federal comity
                                                                                   10 are embodied in the ‘first-to-file’ rule.” Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp. 2d
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 1014, 1020 (N.D. Cal. 2008). Under the first-to-file rule, a district court may transfer,
                                                                                   12 stay, or dismiss an action when a similar action has been filed in another district court.
REED SMITH LLP




                                                                                   13 Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 625-26 (9th Cir. 1991). The rule
                                                                                   14 “is designed to avoid placing an unnecessary burden on the federal judiciary, and to
                                                                                   15 avoid the embarrassment of conflicting judgments.” Church of Scientology of Calif. v.
                                                                                   16 U.S. Dept. of Army, 611 F.2d 738, 750 (9th Cir. 1979). Although its application is
                                                                                   17 discretionary, the rule “normally serves the purpose of promoting efficiency well and
                                                                                   18 should not be disregarded lightly.” Id. In determining whether the first-to-file rule
                                                                                   19 applies, a court considers three factors: (1) the chronology of the two actions; (2) the
                                                                                   20 similarity of the parties; and (3) the similarity of issues. Alltrade, 946 F.2d at 625-26.
                                                                                   21         This Court may decide this motion to transfer venue before resolving
                                                                                   22 jurisdictional questions. A decision to transfer for inconvenient forum is not a decision
                                                                                   23 on the merits, and therefore does not require a finding of jurisdiction. Sinochem Int’l
                                                                                   24 Co. v. Malay Int’s Shipping Corp., 549 U.S. 422, 423 (2007). Transfer under Section
                                                                                   25 1404(a) is simply “a determination that the merits should be adjudicated elsewhere” and
                                                                                   26
                                                                                   27                                            –4–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 12 of 19




                                                                                    1 does not invoke “substantive law-declaring power.” In re LimitNone, LLC, 551 F.3d
                                                                                    2 572, 577 (7th Cir. 2008) (quoting Sinochem, 549 U.S. at 432).
                                                                                    3                                        ARGUMENT
                                                                                    4         This case should be dismissed because venue in this district is improper. No
                                                                                    5 party resides in this district and none of the events took place in this district. In fact, no
                                                                                    6 events which are the subject of the Second Lawsuit even took place in California.
                                                                                    7 Alternatively, this Court should transfer this case to the Eastern District of New York
                                                                                    8 where Plaintiff filed the First Lawsuit more than a week prior to the instant action and
                                                                                    9 where the actual complained-of events occurred.
                                                                                   10 I.      This Case Should Be Dismissed Because Venue is Not Proper in this District
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         No part of the alleged occurrences giving rise to Plaintiff’s claims occurred in
                                                                                   12 this District and now that PayPal has been dismissed, no party is a resident of this
REED SMITH LLP




                                                                                   13 District. As such, venue is improper and the Court should dismiss this case.
                                                                                   14         Venue of a civil case is proper when; (1) any defendant is a resident of the district;
                                                                                   15 (2) the events or omissions giving rise to the claim occurred in the district; or (3) when
                                                                                   16 there is no other appropriate district and a defendant is subject to personal jurisdiction.
                                                                                   17 28 U.S.C. § 1391(b).
                                                                                   18         Here, Synchrony is not a resident of the State of California. Nayman Decl., ¶ 2.
                                                                                   19 No event or omission giving rise to Plaintiff’s claims occurred in California. See ECF
                                                                                   20 1, NY ECF 1, p. 2. Plaintiff does not aver residence in the District. See generally ECF
                                                                                   21 2-6. In fact, Plaintiff has already established a more proper (but still questionable)
                                                                                   22 venue is the Eastern District of New York, based on the lawsuit he filed there, wherein
                                                                                   23 he alleged that calls which allegedly violated the TCPA from Synchrony were received
                                                                                   24 in New York. NY ECF 1, p. 2.
                                                                                   25         Because there is no basis for venue in this District, this matter should be
                                                                                   26 dismissed, in its entirety, based on improper venue.
                                                                                   27                                             –5–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                             Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 13 of 19




                                                                                    1 II.      Alternatively, This Matter Should be Transferred to the Eastern District of
                                                                                    2          New York
                                                                                    3          In the alternative, if the Court is not inclined to dismiss for improper venue,
                                                                                    4 Synchrony requests that this matter be transferred to the Eastern District of New York.
                                                                                    5 The overwhelming majority of factors to consider in making a determination on a
                                                                                    6 motion to transfer venue under Section 1404(a) weigh in favor of transferring this matter
                                                                                    7 to the Eastern District of New York. Doing so will avoid duplicative litigation and
                                                                                    8 serves justice, judicial economy, and judicial efficiency.
                                                                                    9 III.     The Interests of Justice Favor the Eastern District of New York
                                                                                   10          The most important consideration in determining whether to transfer venue
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 pursuant to 28 U.S.C. § 1404(a) is whether the transfer would serve the interests of
                                                                                   12 justice. See Cohn v. Oppenheimer Funds, Inc., No. 09-cv-1656, 2009 WL 3818365, at
REED SMITH LLP




                                                                                   13 *6 (S.D. Cal. Nov. 12, 2009) (“The question of which forum will better serve the interest
                                                                                   14 of justice is of predominant importance on the question of transfer, and the factors
                                                                                   15 involving convenience of parties and witnesses are in fact subordinate.”). Here, the
                                                                                   16 interests of justice weigh in favor of a transfer.
                                                                                   17          A.     Local Interest in the Controversy
                                                                                   18          An important consideration in the transfer of venue is the “local interest in having
                                                                                   19 local controversies decided at home.” Owner-Operator Indep. Drivers Ass’n v. C.R.
                                                                                   20 England, Inc., No. 02-cv-5664-AWI-SMS, 2002 WL 32831640, at *11 (E.D. Cal. Aug.
                                                                                   21 19, 2002) (citing Decker Coal v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th
                                                                                   22 Cir. 1986)).
                                                                                   23          Here, with respect to this District, there is “little, if any, local interest in this case.”
                                                                                   24 Critters of the Cinema, Inc. v. Nestle Purina Petcare Co., No. 16-cv-0123-AWI-JLT,
                                                                                   25 2016 WL 2990619, at *9 (E.D. Cal. May 24, 2016). None of the parties reside in this
                                                                                   26 district and none of the acts or omissions giving rise to this lawsuit occurred here. See
                                                                                   27                                                 –6–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 14 of 19




                                                                                    1 generally, ECF 1. To the contrary, the complained of phone calls allegedly occurred in
                                                                                    2 the Eastern District of New York. NY ECF 1, p. 2. Given the allegations in the Second
                                                                                    3 Lawsuit, the Eastern District of New York has a more substantiated interest in resolving
                                                                                    4 this issue then the Northern District of California.
                                                                                    5         B.     The Ninth Circuit’s “First-To-File” Rule Justifies a Transfer to the
                                                                                    6                Eastern District of New York
                                                                                    7         Principles of comity allow a district court to decline jurisdiction over an action
                                                                                    8 where another action involving the same parties and issues has already been filed in
                                                                                    9 another district. “While no precise rule has evolved, the general principle is to avoid
                                                                                   10 duplicative litigation,” and promote judicial efficiency. Barapind v. Reno, 225 F.3d
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 1100, 1109 (9th Cir. 2000) (citations omitted); see also Nakash v. Marciano, 882 F.2d
                                                                                   12 1411, 1416 (9th Cir. 1989) (“It is enough if the two proceedings are ‘substantially
REED SMITH LLP




                                                                                   13 similar.’”).
                                                                                   14         It is well recognized that in “the Ninth Circuit, the principles of federal comity
                                                                                   15 are embodied in the ‘first-to-file’ rule.” Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp. 2d
                                                                                   16 1014, 1020 (N.D. Cal. 2008). Under the first-to-file rule, a district court may transfer,
                                                                                   17 stay, or dismiss an action when a similar action has been filed in another district court.
                                                                                   18 Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 625-26 (9th Cir. 1991). The rule
                                                                                   19 “is designed to avoid placing an unnecessary burden on the federal judiciary, and to
                                                                                   20 avoid the embarrassment of conflicting judgments.” Church of Scientology of Calif. v.
                                                                                   21 U.S. Dept. of Army, 611 F.2d 738, 750 (9th Cir. 1979). Although its application is
                                                                                   22 discretionary, the rule “normally serves the purpose of promoting efficiency well and
                                                                                   23 should not be disregarded lightly.” Id. In determining whether the first-to-file rule
                                                                                   24 applies, a court considers three factors: (1) the chronology of the two actions; (2) the
                                                                                   25 similarity of the parties; and (3) the similarity of issues. Alltrade, 946 F.2d at 625-26.
                                                                                   26         Here, transfer would specifically avoid duplicative litigation and promote judicial
                                                                                   27                                            –7–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                            Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 15 of 19




                                                                                    1 efficiency. All three factors to be considered are answered in favor of transferring this
                                                                                    2 matter to the Eastern District of New York. First, the First Lawsuit was filed on April
                                                                                    3 6, 2021 in New York, compared to the filing of the Second Lawsuit on April 15, 2021
                                                                                    4 in California. Compare ECF 1 with NY ECF 1. Second, now that Synchrony has been
                                                                                    5 substituted to for PayPal, the parties are identical. Compare ECF 32 with NY ECF 1.
                                                                                    6 Third, the issues for both lawsuits are the same, as Plaintiff complains that telephone
                                                                                    7 calls he received in the State of New York starting in November, 2020 regarding the
                                                                                    8 Accounts allegedly violate the TCPA. ECF 1, p. 1; NY ECF 1, p. 1.
                                                                                    9         Accordingly, principles of federal comity and the first-to-file rule as adhered to
                                                                                   10 by the Ninth Circuit, favor transfer of this matter to the Eastern District of New York.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 IV.     Plaintiff’s Choice of Forum Is Entitled to Only Minimal Consideration
                                                                                   12         Plaintiff’s decision to file the Second Lawsuit should be given only minimal
REED SMITH LLP




                                                                                   13 consideration due to a lack of connection with the Northern District of California.
                                                                                   14         A plaintiff’s choice of forum is given little weight when, as here, the plaintiff has
                                                                                   15 chosen to sue outside his “home forum” and all of the relevant events occurred outside
                                                                                   16 the chosen forum, so “the forum of original selection … has no particular interest.”
                                                                                   17 Gemini Capital Group v. Yap Fishing Corp., 150 F.3d 1088, 1091 (9th Cir. 1998); see
                                                                                   18 also Pringle v. Gentry, No. 2:17-cv-02206-TLN-AC, 2018 WL 3702313, at *4 (E.D.
                                                                                   19 Cal. Aug. 2, 2018) (“if the operative facts have not occurred within the forum and the
                                                                                   20 forum has no interest in the parties or subject matter, plaintiff’s choice is entitled to only
                                                                                   21 minimal consideration”). “If the plaintiff is not a resident of the forum, the plaintiff’s
                                                                                   22 forum choice may be entitled to relatively little deference. … The plaintiff’s preference
                                                                                   23 may also be given less weight if the plaintiff sued in a district that has no obvious
                                                                                   24 connection to the case.” Wright & Miller, Fed. Prac. & Proc. § 3848 (4th ed. 2018).
                                                                                   25 When “the operative facts have not occurred within the forum and the forum has no
                                                                                   26 interest in the parties or subject matter, plaintiff’s choice [of forum] is entitled to only
                                                                                   27                                              –8–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 16 of 19




                                                                                    1 minimal consideration.” Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987); see also
                                                                                    2 Critters of the Cinema, 2016 WL 2990619 at *5. (transferring case when plaintiff did
                                                                                    3 not reside in EDCA and “[t]here is nothing to suggest that the identified conduct
                                                                                    4 occurred in the EDCA”).
                                                                                    5         None of the operative events alleged in the Second Complaint took place in this
                                                                                    6 District or anywhere in the State of California for that matter. While Plaintiff does not
                                                                                    7 allege where the alleged calls were received in the Second Lawsuit, he certainly makes
                                                                                    8 clear in the First Lawsuit that the alleged offending calls were received in the Eastern
                                                                                    9 District of New York. Compare ECF 1 with NY ECF 1. Furthermore, neither party
                                                                                   10 nor any witness resides in California. Cf. Pringle, 2018 WL 3702313, at *4 (affording
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 deference to plaintiff’s choice of the Eastern District when plaintiff both resided in the
                                                                                   12 Eastern District and she alleged the defendant’s actions were “targeted at” the Eastern
REED SMITH LLP




                                                                                   13 District).
                                                                                   14 V.      Convenience of the Witnesses
                                                                                   15         Proceeding with this litigation in this District would likely inconvenience any
                                                                                   16 potential witness, as all relevant witnesses likely reside outside this State.
                                                                                   17         “The convenience of witnesses is often the most important factor in determining
                                                                                   18 whether a § 1404 transfer is appropriate.” Rubio v. Monsanto Co., 181 F. Supp. 3d 746,
                                                                                   19 762–63 (C.D. Cal. 2016) (citing cases). “It goes without saying that ‘[a]dditional
                                                                                   20 distance [from home] means additional travel time; additional travel time increases the
                                                                                   21 probability for meal and lodging expenses; and additional travel time with overnight
                                                                                   22 stays increases the time which these fact witnesses must be away from their regular
                                                                                   23 employment.’” In re TS Tech USA Corp., 551 F.3d 1315, 1320 (Fed. Cir. 2008)
                                                                                   24 (citation omitted).
                                                                                   25
                                                                                   26
                                                                                   27                                            –9–
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                            Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 17 of 19




                                                                                    1 VI.     Transferring This Case Would Not Prejudice Plaintiff
                                                                                    2         Finally, should the Court transfer this case to the Eastern District of New York,
                                                                                    3 Plaintiff will suffer no prejudice. This case is new. The initial scheduling conference
                                                                                    4 has not yet occurred and is scheduled for August 23, 2021. ECF 34. Plaintiff will have
                                                                                    5 opportunity for discovery in the Second Lawsuit, as that matter is equally in its
                                                                                    6 beginning stages. And even if his choice of forum were entitled to anything more than
                                                                                    7 “minimal” consideration, the inconvenience that litigating in his chosen forum would
                                                                                    8 cause to everyone else outweighs that “minimal” consideration. Pringle, 2018 WL
                                                                                    9 3702313, at *4.
                                                                                   10 VII. Alternatively, This Matter Should Be Stayed Until Resolution of the New
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         York Lawsuit
                                                                                   12         If the Court declines to dismiss this case for improper venue or transfer this matter
REED SMITH LLP




                                                                                   13 to the Eastern District of New York, Synchrony requests that this matter should be
                                                                                   14 stayed until the resolution of the First Lawsuit.
                                                                                   15         The power to stay proceedings under appropriate circumstances is part of a
                                                                                   16 court’s inherent authority to manage its docket. See Landis v. N. Am. Co., 299 U.S.
                                                                                   17 248, 254–55 (1936) (“[T]he power to stay proceedings is incidental to the power
                                                                                   18 inherent in every court to control the disposition of the causes on its docket with
                                                                                   19 economy of time and effort for itself, for counsel, and for litigants.”).
                                                                                   20         In considering whether to grant a stay, the Court should weigh competing
                                                                                   21 interests that will be affected by the grant or refusal to grant a stay. CMAX, Inc. v. Hall,
                                                                                   22 300 F.2d 265, 268 (9th Cir. 1962). Among these competing interests are: (1) the
                                                                                   23 possible damage from the granting of a stay; (2) the hardship or inequity a party may
                                                                                   24 suffer in being required to go forward; (3) the orderly course of justice measured in
                                                                                   25 terms of simplifying or complicating of issues, proof, and questions of law which could
                                                                                   26 be expected to result from a stay; (4) “the interests of the plaintiffs in proceeding
                                                                                   27                                            – 10 –
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 18 of 19




                                                                                    1 expeditiously with this litigation;” and (5) “the convenience of the court in the
                                                                                    2 management of its cases and the efficient use of judicial resources.” Id. (citing Landis,
                                                                                    3 229 U.S. at 254–55); Fed Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 903 (9th
                                                                                    4 Cir. 1989). Additionally, under the first-to-file rule, a district court may transfer, stay,
                                                                                    5 or dismiss an action when a similar action has been filed in another district court.
                                                                                    6 Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 625-26 (9th Cir. 1991).
                                                                                    7         Ordering a stay of this action pending the resolution of the Eastern District of New
                                                                                    8 York lawsuit will likely conserve judicial resources for both the Court and the Parties.
                                                                                    9 In both cases, assuming Plaintiff is successful in proving a violation of the TCPA,
                                                                                   10 Plaintiff will seek statutory damages as allowed and detailed by the TCPA. A resolution
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 reached in one case, potentially, reaches resolution in the other. Thus, preservation of
                                                                                   12 judicial resources and promotion of judicial economy favors staying this matter until
REED SMITH LLP




                                                                                   13 resolution of the First Lawsuit.
                                                                                   14                                      CONCLUSION
                                                                                   15         In accordance with the interests of the parties and witnesses, and the interests of
                                                                                   16 justice, this Court should dismiss this action for improper venue. Alternatively, the
                                                                                   17 Court transfer this action to the United States District Court for the Eastern District of
                                                                                   18 New York under 28 U.S.C. § 1404(a), as that district is a more proper venue based on
                                                                                   19 the alleged facts and time of filing. Alternatively, this Court also should issue an
                                                                                   20 immediate stay until the lawsuit in the Eastern District of New York is resolved.
                                                                                   21         DATED: July 30, 2021
                                                                                   22
                                                                                                                               REED SMITH LLP
                                                                                   23
                                                                                                                               By: /s/ Steven Warner
                                                                                   24
                                                                                                                                   Steven P. Warner
                                                                                   25                                              REED SMITH LLP
                                                                                   26                                              Attorneys for Defendant
                                                                                                                                   Synchrony Bank
                                                                                   27                                           – 11 –
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
                                                                                           Case 4:21-cv-02713-YGR Document 38 Filed 07/30/21 Page 19 of 19




                                                                                   1
                                                                                   2
                                                                                   3
                                                                                   4
                                                                                   5
                                                                                   6
                                                                                   7
                                                                                   8
                                                                                   9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27                                           – 12 –
                                                                                         DEFENDANT SYNCHRONY BANK’S NOTICE OF MOTION AND MOTION TO DISMISS FOR IMPROPER
                                                                                   28   VENUE OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) OR IN THE
                                                                                               ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION;
                                                                                                                       MEMORANDUM OF LAW
                                                                                                                          4:21-cv-02713-YGR
